                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 18-cv-00274-CMA

IN RE: HEALTHTRIO, INC.,


DAVID E. LEWIS, TRUSTEE,

       Appellant,

v.

DENNIS W. SCRUGGS,

       Appellee.


            ORDER REVERSING BANKRUPTCY COURT’S ORDER
______________________________________________________________________

       This matter is before the Court on Chapter 7 Trustee David E. Lewis’s (“the

Trustee”) appeal of the Bankruptcy Court’s Order, entered on January 24, 2018, in case

No. 09-34404. Dennis W. Scruggs (“Respondent”) opposes the appeal. The Court has

jurisdiction under 28 U.S.C. § 158(a)(1). For the following reasons, the Order of the

Bankruptcy Court is reversed.

                           I.      QUESTIONS PRESENTED

       The Bankruptcy Court awarded two claims in favor of Respondent, which form

the basis of the instant appeal. Accordingly, the Court will consider:

       1. Whether the Bankruptcy Court erred when, pursuant to 11 U.S.C.
          § 502(f), it compensated Respondent for services Respondent provided
          to Debtor HT Inc. during the gap period; and
       2. Whether the Bankruptcy Court erred when it allowed, in this Chapter 7
          case, Respondent’s substantial contribution administrative claim
          pursuant to 11 U.S.C. § 503(b)(3)(D).

                                  II.     BACKGROUND 1

       The Debtor in this case is Health Trio Inc. (“Debtor HT Inc.”) which developed

and licensed software used by health insurance companies to administer claims. “Over

the years,” however, Dr. Malik Hasan, the founder and majority shareholder of Debtor

HT Inc., “engaged in a scheme to manipulate HT Inc.’s assets and defraud creditors.”

(Rec. at 585.) Between 2000 and 2005, Hasan made cash contributions in the

approximate amount of $16.8 million to Debtor HT Inc. None of these contributions were

approved by the Board of Directors of Debtor HT Inc., nor did Hasan obtain any

collateral to secure repayment of these funds. Nonetheless, at a December 2005 board

meeting, the Board approved the issuance of promissory notes and a security

agreement, which pledged all of Debtor HT Inc.’s assets as collateral to secure

repayment of all of Hasan’s monetary contributions.

       Respondent is a certified public accountant who was originally employed as the

chief financial officer of Debtor HT Inc. Respondent began his employment in July 2004,

and his salary was $122,500 per year. His duties from July 2004 through February 2009

included “managing cash receipts and disbursements, performing financial and tax


1
  The following facts are taken from the Bankruptcy Court’s January 24, 2018 Order (Rec. at
585–97) unless otherwise noted. Citations to the initial record filed on March 5, 2018, will be
denoted as (Rec.). Citations to the supplemental record filed on March 12, 2018, will be denoted
as (Supp. Rec.).




                                               2
accounting and reporting, managing Debtor HT Inc.’s contracts and routinely interfacing

with attorneys on Debtor HT Inc.’s litigation.” (Id. at 586.) Respondent signed the

promissory notes and the security agreement as an officer of Debtor HT Inc.

      In 2007, Immedient Corporation—one of the three petitioning creditors against

Debtor HT Inc.—obtained a judgment against Debtor HT Inc. Subsequently, Hasan

demanded to be repaid for the contributions he had made to Debtor HT Inc. Hasan sued

Debtor HT Inc. on the security agreement and promissory notes, and Debtor HT Inc. did

not defend itself in the lawsuit. Accordingly, Hasan obtained a default judgment in the

amount of $21.79 million. Respondent signed both an affidavit in support of Hasan’s

judgment and an assignment of assets to Hasan, and Debtor HT Inc. surrendered all of

its assets to Hasan. “When questioned about signing the insider foreclosure documents,

[Respondent] testified he was an accountant, not a lawyer, and as an employee of HT

Inc., he did what he was told.” (Id. at 587.) Thereafter, Hasan formed a new entity called

Health Trio LLC (“HT LLC”).

      Hasan purchased Debtor HT Inc.’s assets at a foreclosure sale and transferred

the assets and Debtor HT Inc.’s business to HT LLC.

      Most of HT Inc.’s employees began working for HT LLC as of October 1,
      2007, including [Respondent] as CFO. HT LLC operated the exact same
      business as HT Inc. [Respondent] testified he was never terminated and
      never resigned as CFO of HT Inc. and that he was the only officer of HT
      Inc. after August 2007. . . . [Respondent] was hired by Hasan as HT LLC’s
      CFO from October 1, 2007 until January 2010, at the same salary he was
      paid by HT Inc.




                                            3
(Id.) Thus, Respondent testified that he had two CFO positions from October 2007 2

(Supp. Rec. at 116) until January 2010: one for HT LLC at his regular salary and one for

HT Inc. “for which he was not compensated.” (Rec. at 587.)

       Respondent testified that he “became concerned about his potential liability and

future due to the involuntary petition litigation.” (Id.) As a result, Respondent sought,

inter alia, an indemnification agreement from Hasan regarding Respondent’s activities

as an officer, director, and shareholder of Debtor HT Inc. Respondent further testified

that, when Hasan refused Respondent’s requests, he resigned from his paid position at

HT LLC—but not his unpaid position at Debtor HT Inc.—in January 2010. The Court

notes that Respondent’s resignation from HT LLC did not occur until more than ten

months after the involuntary Chapter 7 petition was filed against Debtor HT Inc. The

Court also notes that during the gap period, even after he resigned his CFO position at

HT LLC, Respondent continued to collect revenues received by Debtor HT Inc. which

he delivered to Hasan, resisted the involuntary petition, and helped conceal the fact that

Debtor HT Inc. had ceased operations in 2007.

       The gap period between the time the involuntary petition was filed and the entry

of the order for relief lasted from February 18, 2009, until May 5, 2012. Respondent


2 The Bankruptcy Court’s Order indicates that Respondent “testified he had two CFO positions
from February 18, 2009 through January 2010.” (Rec. at 587) (emphasis added). However,
the record indicates that on direct examination, Respondent was asked the following question:
“Were you performing any tasks for [HT] Inc. that were separate and apart from what you were
doing for [HT] LLC during this 2007–2009 timeframe?” (Supp. Rec. at 116) (emphasis added).
In response, Respondent stated: “Yes, I essentially had two jobs, two sets of books, two sets of
contracts and so I was essentially doing two jobs at the same time.” (Id.) Therefore, the record
clearly shows that Respondent had a CFO position with Debtor HT Inc. and separate CFO
position with HT LLC starting in October 2007 until he voluntarily resigned from HT LLC in
January 2010. (Rec. at 587.)

                                               4
testified that, after he resigned his paid position with HT LLC in January 2010, “he

remained CFO of HT Inc. during and after the Gap Period until the Trustee was

appointed in December 2012.” (Id. at 588.) Respondent asserts:

       The ordinary course of business or financial affairs of HT Inc. during the
       Gap Period was to wind down HT Inc.’s operations, and his services as an
       officer of HT Inc. are compensable as a Gap Period claim. [Respondent]
       asserts he could have left HT Inc. and let the “chips fall,” to the detriment of
       HT Inc. and ultimately the HT Inc. bankruptcy estate.

(Id.) Despite Respondent’s admission on cross-examination by the Trustee that “the

only benefit to the Debtor [HT Inc.] . . . during this gap period . . . [was] that Dr. Hassan

was continuing to receive money on his security interest [which] reduced the amount

that was owed to him on the secured claim,” (Supp. Rec. at 222), the Bankruptcy Court

found that Respondent “provided routine CFO services to HT Inc. in the Gap Period . . .

for the benefit of HT Inc. . . . .”, and awarded Respondent $46,959. 3 (Rec. at 596.)

       Additionally, the Bankruptcy Court found that Respondent “provided a substantial

contribution to the chapter 7 bankruptcy estate in the post-petition period by conferring

an actual, direct and demonstrable benefit to the estate in supporting the trustee’s

litigation claims.” (Id.) Specifically, Respondent provided a “six-inch three-ring binder

litigation notebook for use in the investigation and prosecution of two adversary

proceedings,” which ultimately settled for a combined total of $1,225,000. (Id. at 589.)



3
  The Bankruptcy Court awarded Respondent only 50% of the compensation he sought for the
gap period, because Respondent failed to keep records of his time during that period. The Court
notes that the compensation rate was based on Respondent’s $122,500 annual salary as CFO
of HT LLC. However, the evidence indicates that Debtor HT Inc. was essentially a defunct
corporation and the only task for Respondent to complete for Debtor HT Inc. was essentially a
clerical task of collecting the checks on outstanding contracts which he delivered to Hasan.
(Rec. at 588.)

                                              5
The notebook was a product of Respondent’s efforts during the gap period to catalogue,

identify, maintain, and preserve documents that could eventually be relevant to

subsequent litigation.

       The notebook was a “roadmap” for the Trustee. [Respondent] actively
       assisted the Trustee’s counsel in formulating and prosecuting the . . .
       complaints [in the adversary proceedings]. The complaints were detailed
       and comprehensive, containing numerous claims for relief. [Respondent]
       had frequent meetings, located documents, answered questions, was
       deposed several times, and responded to e-mails with two sets of litigation
       counsel retained by the Trustee. He estimated he spent 750 hours in this
       category after the order for relief.

(Id.) Therefore, the Bankruptcy Court awarded Respondent $23,250 4 for making a

substantial contribution to the Chapter 7 case as an administrative claim.

       On February 2, 2018, the Trustee initiated the instant appeal arguing that the

Bankruptcy Court erred in granting Respondent’s gap period claim and awarding

Respondent funds for his contribution to the Chapter 7 case. Respondent filed a

Response (Doc. # 13) on May 11, 2018, and the Trustee filed a Reply (Doc. # 14) on

May 23, 2018.

                            III.   STANDARD OF REVIEW

       This Court reviews the Bankruptcy Court’s legal determinations de novo. See In

re Baldwin, 593 F.3d 1155, 1159 (10th Cir. 2010). The Court also reviews de novo

mixed questions of law and fact that primarily involve legal issues. See In re Wes Dor

Inc., 996 F.2d 237 (10th Cir. 1993). The Bankruptcy Court’s factual findings are

reviewed for clear error. See In re Johnson, 477 B.R. 156, 168 (10th Cir. BAP 2012). If


4
 The court’s award was for 50% of the time Respondent claimed to have spent because
Respondent had not recorded his time.

                                            6
a “lower court’s factual findings are premised on improper legal standards or on proper

ones improperly applied, they are not entitled to the protection of the clearly erroneous

standard, but are subject to de novo review.” Id.

       In the instant case, there are no disputed factual issues. Therefore, because the

Trustee’s appeal is premised on his argument that the Bankruptcy Court improperly

applied the law, the Court will review the Bankruptcy Court’s decision de novo. In re

Chernushin, 584 B.R. 567, 570 (D. Colo. 2018), aff’d, 911 F.3d 1265 (10th Cir. 2018)

(citing In re Baldwin, 593 F.3d at 1159).

                                      IV.    DISCUSSION


       The Trustee raises a number of issues related to the Bankruptcy Court’s

allowance of the gap period claim under 11 U.S.C. § 502(f) and the Bankruptcy Court’s

allowance of the administrative expense claim under 11 U.S.C. § 503(b). The Court will

consider each claim in turn.

A.     11 U.S.C. § 502(f) GAP PERIOD CLAIM

       Section 502(f) provides:

       (f) In an involuntary case, a claim arising in the ordinary course of the
       debtor’s business or financial affairs after the commencement of the
       case but before the earlier of the appointment of a trustee and the order for
       relief shall be determined as of the date such claim arises, and shall be
       allowed under subsection (a), (b), or (c) of this section or disallowed under
       subsection (d) or (e) of this section, the same as if such claim had arisen
       before the date of the filing of the petition.

11 U.S.C. § 502 (emphasis added). Therefore, whether a creditor is entitled to a gap

claim under § 502(f) depends on whether the claim arose “in the ordinary course of the

debtor’s business or financial affairs . . . .” Id.

                                                 7
       The Trustee raises the following issues related to the Bankruptcy Court’s

allowance of Respondent’s gap period claim:

       1. whether the Bankruptcy Court erred in construing 11 U.S.C. § 502(f)
          broadly;

       2. whether the Bankruptcy Court erred in holding that Respondent held a
          gap claim “arising in the ordinary course of the debtor’s business or
          financial affairs” even though the debtor ceased its ordinary business
          operations over a year before the petition date;

       3. whether the Bankruptcy Court erred in holding that that Respondent held
          a gap period claim even though Respondent’s activities during that
          period included:

              a. resisting the involuntary petition,

              b. concealing the fact that the debtor had ceased operating from
                 counter-parties, and

              c. performing other unusual services; and

       4. whether the Bankruptcy Court erred in holding that Respondent held a
          gap period claim “arising in the ordinary course of the debtor’s business
          or financial affairs” even though Respondent performed some of those
          activities prior to the petition date without compensation.

(Doc. # 12 at 7.)

       The Court concludes that the Bankruptcy Court erred in construing Respondent’s

§ 502(f) claim broadly. In doing so, the Bankruptcy Court stretched the interpretation of

a gap period claim to encompass a situation in which the services provided were not in

the ordinary course of the debtor’s business or financial affairs. Because the other

issues raised by the Trustee are so intertwined with the issue of “ordinary course”, the

Court addresses them all as one.



                                             8
        1.     Meaning of Ordinary Course of Business

        Courts have noted that little authority exists directly addressing the question of

the meaning of “ordinary course of business” in § 502(f). E.g., In re Hanson Indus., Inc.,

90 B.R. 405, 413 (Bankr. D. Minn. 1988) (finding “no authority directly on point . . . .”);

accord In re Lappin Elec. Co, No. 97-26130, 2002 WL 34720012, at *3 (Bankr. E.D.

Wis. April 29, 2002); see Braunstein v. McCabe, 571 F.3d 108, 124 (1st Cir. 2009)

(noting that there is “little law” regarding the meaning of “ordinary course of business”).

The Bankruptcy Court endeavored to derive the meaning of the term “ordinary course of

business” by examining cases in which other bankruptcy courts either granted or denied

a § 502(f) gap period claim. Accordingly, the Bankruptcy Court deduced that such

claims “fall into two categories.” (Rec. at 591.) Specifically,

        In one category the courts have applied a strict standard and held that
        attorney’s fees and expenses incurred in unsuccessfully defending an
        involuntary petition do not fall within the scope of a debtor’s ordinary course
        of business or financial affairs. In the other category, the courts have applied
        a less stringent standard and awarded involuntary gap period claims to
        employees.

(Id.)

        The Bankruptcy Court ultimately concluded that the term “[‘ordinary course of

business’] under § 502(f) should be broadly construed in protecting creditors and

parties who deal with an involuntary debtor.” (Rec. at 590–593) (emphasis added).

        Although the Bankruptcy Court’s functional approach is innovative, the Court

respectfully rejects the Bankruptcy Court’s broad construction standard. First, the cases

cited by the Bankruptcy Court in support of its position do not distinguish between

§ 502(f) claims based on the “categories” identified by the Bankruptcy Court. See, e.g.,

                                               9
In re Baab Steel, Inc., 495 B.R. 530, 534 (Bankr. D. Colo. 2013). Second, this Court

could not find any Circuit Court of Appeals authority supporting the Bankruptcy Court’s

interpretation. Third, the Tenth Circuit has held that statutory priorities—which include

gap claims—are “to be narrowly construed [b]ecause the presumption in bankruptcy

cases is that the debtor’s limited resources will be equally distributed among his

creditors.” In re Furr's Supermarkets, Inc., 35 9 B.R. 356 (B.A.P. 10th Cir. 2007)

(emphasis added) (quoting In re Amarex, 853 F.2d 1526, 1530 (10th Cir. 1988))

(considering statutory priorities generally). It appears that the Bankruptcy Court,

categorized Respondent’s 502(f) claim as that of a typical employee and construed

§ 502(f) broadly so as to encompass Respondent’s claim as having been incurred in the

ordinary course of HT Inc.’s, business. This was erroneous for the reasons set forth

below.

         Because this Court is not endorsing the Bankruptcy Court’s functional definition

of “ordinary course of business,” the Court looks to other sources for a means of

defining the term. Other courts considering the meaning of the term “ordinary course of

business” in § 502(f) have looked to definitions of the term which have developed in

other sections of the Bankruptcy Code. E.g., Hanson Indus., 90 B.R. at 413–14

(considering the meaning of the term in the context of 11 U.S.C. §§ 363(b)(1),

547(c)(2)(A)); In re Lappin, 2002 WL 34720012, at *3 (considering the term in 11 U.S.C.

§§ 363(b–c)(1), 364(a)). Those courts have observed that the term “ordinary course of

business” has “developed both a vertical and a horizontal dimension.” In re Lappin,

2002 WL 34720012, at *3. Accordingly, courts have applied a test for each dimension


                                             10
that reflects the different points of view of the debtor/trustee and of the creditors.

Importantly, the horizontal and vertical tests treat the claims of all creditors equally,

allowing all gap claims to be narrowly construed as intended by the Bankruptcy Code.

See In re Amarex, 853 F.2d at 1530.

       The first test is a horizontal dimension—or industry comparison test, and the

second is a vertical dimension—or “creditor expectation” test. If both tests5 are satisfied,

the court must conclude that the challenged transaction occurred in the debtor’s

ordinary course of business. In re Straightline Invs., Inc., 525 F.3d 870, 879 (9th Cir.

2008) (citing Burlington N. R.R. Co. v. Dant & Russell, Inc. (In re Dant & Russell, Inc.),

853 F.2d 700, 705 (9th Cir. 1988)); see also Credit Alliance Corp. v. Idaho Asphalt

Supply, Inc. (In re Blumer), 95 B.R. 143, 147 & n.4 (9th Cir. BAP 1988) (stating that “the

Ninth Circuit has determined that a transaction which meets both the ‘horizontal’ and

‘vertical’ dimension tests is in the ordinary course of business[,]” but “[i]t is unclear

whether Dant & Russell requires both the ‘horizontal’ and ‘vertical’ dimension tests to be

satisfied”); but see In re Media Cent., Inc., 115 B.R. 119, 124 (Bankr. E.D. Tenn. 1990)

(“If either test or dimension is not satisfied, most likely the disputed transaction is not in




5
  The Court notes that in the case, In re C.W. Mining Company, 798 F.3d 983 (10th Cir. 2015),
the court indicated that the term “ordinary” can vary in terms of its meaning depending on what
section of the Bankruptcy Code is at issue. Id. at 988 n.3. Therefore, the Court will analyze both
the horizontal and vertical dimensions of the term “ordinary course of business” in § 502(f) in
order to be analytically comprehensive. The Court further notes, however, that at least one
district court has held that because § 502(f) “gives creditors second priority if the debt was
incurred ‘in the ordinary course of the debtor’s business or financial affairs,’ (emphasis added),”
the section “does not seem to require a horizontal review of industry practices.” In re Lappin,
2002 WL 34720012, at *3. Therefore, an analysis of the vertical dimension alone may be
sufficient for purposes of § 502(f).

                                                11
the ordinary course of business.”). In the instant case, Respondent’s claim fails both

tests.

         2.    Horizontal Test

         Under the horizontal test, courts ask “whether, from an industry-wide perspective,

the transaction is of the sort commonly undertaken by companies in that industry.”

Braunstein, 571 F.3d at 124 (1st Cir. 2009) (citing In re Roth Am. Inc., 975 F.2d 949,

953 (3d Cir. 1992)). This analysis is aimed at determining whether the challenged

transaction is abnormal or unusual for the industry. Id. at 124–25 (citing 3 Collier on

Bankruptcy ¶ 363.03[1], at 363-25; Straightline, 525 F.3d at 881 (“The purpose of the

horizontal test is ‘to assure that neither the debtor nor the creditor [did] anything

abnormal to gain an advantage over other creditors.’”) (alteration in original) (quoting

Burlington N. R.R. Co., 853 F.2d at 704))).

         The Bankruptcy Court acknowledged that Respondent’s gap claim was abnormal

when it stated, “[u]nbelievably and without precedent, the gap period between the filing

of the involuntary petition and entry of the order for relief was more than three and one-

half years . . . .” (Rec. at 585.) From the perspective of the industry—software

development companies—the challenged transaction is certainly abnormal. Facing

mounting liabilities, Debtor HT Inc. dissolved and effectively reorganized as HT LLC. (Id.

at 587.) Respondent, Debtor HT Inc.’s CFO, stopped receiving payment from Debtor HT

Inc. and started receiving the same salary from HT LLC. Nevertheless, Respondent did

extra work for Debtor HT Inc. without a corresponding increase in salary. (Supp. Rec. at




                                              12
116.) This arrangement began before the gap period started and continued after the

Chapter 7 petition was filed.

       The abnormality reached an apex when Respondent—knowing that his only

source of compensation was coming from HT LLC—resigned his position from HT LLC.

Respondent’s principle reason for his resignation was equally unusual. Respondent

threatened to resign from HT LLC unless he received an indemnification agreement

insulating him from liability for his actions as an officer of Debtor HT Inc. When his

demand was refused, Respondent resigned from HT LLC. Nevertheless, Respondent

maintained his position with Debtor HT Inc. even though that was the same position that

caused him so much concern for his personal liability that he gave up his only source of

income in an effort to protect himself. Although the services that Respondent provided

for Debtor HT Inc. throughout the gap period may seem facially usual for a company

winding up its affairs, the label “usual” is not justified when Respondent’s services are

viewed in the above-described context.

       Whether considered from the perspective of a software development company, in

particular, or from a corporate entity, in general, the “transaction” between Respondent

and Debtor HT Inc. is not “of the sort commonly undertaken by companies in that

industry.” Braunstein, 571 F.3d at 124 (citing In re Roth Am., 975 F.2d at 953).

       3.     Vertical Test

       Under the vertical test, courts analyze the challenged transaction from a

hypothetical creditor’s point of view and ask whether it “subjects a creditor to economic

risks of a nature different from those he accepted when he decided to extend credit.”


                                             13
Braunstein, 571 F.3d at 125 (citing Straightline, 525 F.3d at 879 (quoting Burlington N.

R.R. Co., 853 F.2d at 705) (internal quotation mark omitted)). In other words, “is the

claim so unusual that an ordinary trade creditor would not expect the debtor to be

engaging in such a transaction?” In re Lappin, 2002 WL 34720012, at *3. “The primary

focus . . . is on the debtor’s pre-petition business practices and conduct,” though a court

must be aware of changing circumstances. Braunstein, 571 F.3d at 125 (quoting In re

Roth Am., 975 F.2d at 953). “The question the creditor expectation test asks is not

whether a transaction is unexpected, but whether the transaction is ordinary within the

context of the debtor/creditor relationship.” Id. (citing Straightline, 525 F.3d at 881).

       In the instant case, the transactions between Respondent and Debtor HT Inc.

during the gap period were not ordinary within the context of the debtor/creditor

relationship. Respondent is not the “ordinary” third party creditor or low-level employee

who continued to work because he was unaware that HT Inc. was in financial difficulty.

As the CFO for HT Inc., not only was Respondent an insider, but also, he was an insider

who was complicit in the transfer of all of HT Inc. assets to Hasan. He was well aware

that, at the time the involuntary petition was filed, HT Inc. was for the most part a

defunct shell. Respondent, knew that HT Inc. was non-operational because all of its

assets had been transferred to Hasan, thus, any expectation he had of receiving

compensation for these services during the gap period was not a reasonable

expectation. Additionally, the services Respondent provided to Debtor HT Inc. were

qualitatively different from the services he had provided when Debtor HT Inc. was

engaged in ordinary business affairs. For instance, although Respondent administered


                                              14
Debtor HT Inc.’s non-assignable contracts before and after the petition, after Hasan

foreclosed on his security agreements and promissory notes—which was facilitated in

part by Respondent—the money Respondent collected on behalf of Debtor HT Inc.

never was received directly by Debtor HT Inc. (Supp. Rec. at 116–17.) In fact, the

money went directly to Hasan’s personal bank account because Debtor HT Inc. ceased

to operate a bank account. (Id.)

       During cross examination, counsel for the Trustee asked Respondent the

following with respect to the non-assignable Debtor HT Inc. contracts that Respondent

administered:

       Q: Okay. And then again, the only benefit to the Debtor [HT Inc.] . . . during
       this gap period as you would say, if there's any benefit at all it's simply that
       Dr. Hassan was continuing to receive money on his security interest and
       reduced the amount that was owed to him on the secured claim, right?

       A: That's the end result of what happened, yes.

(Supp. Rec. at 222.) Accordingly, Respondent was working primarily for the personal

benefit of Hasan rather than Debtor HT Inc. or its shareholders during the gap period,

which stands in stark contrast to the services Respondent performed during Debtor HT

Inc.’s ordinary course of business.

       Additionally, there were significant changes in Respondent’s relationship with

Debtor HT Inc. during the gap period. The gap period between the time the involuntary

petition was filed and the entry of the order for relief lasted from February 18, 2009, until

May 5, 2012. Respondent seeks compensation for his services to Debtor HT Inc. for the

entire gap period despite the fact that he continued to receive his full compensation

from HT LLC from February 18, 2009, until January 2010, when he resigned his position

                                             15
at HT LLC. There is no evidence that Respondent entered into an agreement with

Debtor HT Inc. to be compensated for the services he provided during the gap period. 6

Respondent held himself out as “an uncompensated officer and employee solely for the

purposes of winding up any affairs of HealthTrio, Inc. in an orderly manner.” (Doc. # 12-

1.) As such, there is no evidence that Respondent had a justified expectation of

payment from Debtor HT Inc. for his services. From the perspective of the Debtor HT

Inc., as well as a hypothetical creditor, therefore, Respondent voluntarily performed

services for Debtor HT Inc. for free.

       Respondent’s status as a non-compensated service provider contrasts

significantly with his relationship with Debtor HT Inc. during HT Inc’s ordinary course of

business. Specifically, Respondent’s relationship with Debtor HT Inc. during the gap

period was abnormal relative to their pre-petition relationship because Respondent (1)

was not a traditionally compensated employee of Debtor HT Inc. and (2) was not being

compensated by HT LLC for the services he performed related to Debtor HT Inc. as of



6
  Respondent asserts that he “had an enforceable and valid employment agreement with the
Debtor [HT Inc.] during the Gap Period, . . . and the retention of him as an employee during the
shutdown and winding up period is not only necessitated by fiduciary duties but also by his
employment agreement.” (Doc. # 13 at 21.) However, the document—which Respondent claims
to be an employment agreement—expressly states that it “is not an employment contract and
does not create a binding agreement; you [Respondent] are considered to be hired on an ‘at will
basis.’” (Doc. # 14-1 at 1.) The document further indicates that Respondent’s status as an “at
will” employee “means that either of us is free to terminate our employment relationship at any
time, with or without cause. [HT Inc.] reserves the right to modify the above provisions at any
time . . . .” It appears that Respondent’s employment was, in fact, modified when Respondent
stopped being paid by Debtor HT Inc., started working for HT LLC, and began receiving his
salary from HT LLC. Therefore, Respondent’s argument that he was bound by contract to work
for Debtor HT Inc. during the gap period is dubious at best. Moreover, the terms of the
document do not appear to justify a reasonable expectation of payment after Respondent
stopped working full-time for, and receiving a paycheck from, Debtor HT Inc.

                                              16
2010. In fact, the only way in which Respondent’s relationship with Debtor HT Inc. was

ordinary relative to their pre-petition relationship was that Respondent performed

services for Debtor HT Inc. without a justifiable expectation of compensation from

Debtor HT Inc. beginning in 2007 when Debtor HT Inc. ceased its ordinary business

affairs, and he continued to do so throughout the gap period.

       In sum, the Court concludes that the services Respondent performed were not

“ordinary” according to the horizontal and vertical tests. Therefore, those services were

not performed “in the ordinary course of business” for purposes of § 502(f). Braunstein,

571 F.3d at 125. Accordingly, Respondent’s gap period claim must be denied.

B.     11 U.S.C. § 503(b) ADMINISTRATIVE EXPENSE CLAIM

       Section 503(b) provides, in pertinent part:

       (b) After notice and a hearing, there shall be allowed administrative
       expenses, other than claims allowed under section 502(f) of this title,
       including— . . .

              (3) the actual, necessary expenses, other than compensation and
              reimbursement specified in paragraph (4) of this subsection, incurred
              by- . . .

                     (D) a creditor, an indenture trustee, an equity security holder,
                     or a committee representing creditors or equity security
                     holders other than a committee appointed under section 1102
                     of this title, in making a substantial contribution in a case
                     under chapter 9 or 11 of this title . . . .

11 U.S.C. § 503 (emphasis added).

       Despite the fact that the language of § 503(b) expressly states that it applies only

to Chapters 9 and 11, there is a split in authority regarding whether § 503(b) applies to

Chapter 7 cases. The majority view is that the statute should be read narrowly and,


                                            17
therefore, substantial contribution claims in Chapter 7 cases are impermissible.

See, e.g., In re Lloyd Sec., Inc., 75 F.3d 853, 857 (3d Cir. 1996). The minority view is

that the word “including” in § 503(b) means that an expansive interpretation of the

statute is warranted and, therefore, substantial contribution claims should be allowed in

Chapter 7 cases. See, e.g., In re Connolly N. Am., LLC, 802 F.3d 810, 816–818 (6th

Cir. 2015). The Bankruptcy Court endorsed the minority view.

       The Trustee raises the following issues related to the Bankruptcy Court’s

allowance of an administrative substantial contribution claim in a Chapter 7 case:

       1. whether the Bankruptcy Court erred by sua sponte allowing Respondent
          a claim under § 503(b) even though the statute requires that such claims
          may only be allowed after notice and a hearing;

       2. whether the Bankruptcy Court erred by allowing Respondent a claim
          under § 503(b) even though Respondent never asked the Trustee for
          compensation and never filed a request for allowance as required by the
          statue; and

       3. whether the Bankruptcy Court erred in allowing Respondent a claim
          under § 503(b) for a “substantial contribution” in the Chapter 7 case
          when the statute explicitly applies to only Chapters 9 and 11.

(Doc. # 12 at 3.)

       When interpreting the Bankruptcy Code, courts begin their inquiry with the

language of the statute itself—if the statute’s language is plain and unambiguous, the

court’s function is to enforce it as written. In re Cowen, 849 F.3d 943, 949 (10th Cir.

2017); accord In re Escalera Res. Co., 563 B.R. 336, 346 (Bankr. D. Colo. 2017)

(explaining that courts give undefined terms their ordinary meaning). If, after engaging

in this textual analysis, “the terms of the statute are clear and unambiguous, they are

controlling absent rare and exceptional circumstances.” S. Ute Indian Tribe v. Sebelius,

                                            18
657 F.3d 1071, 1078 (10th Cir. 2011). Specifically, courts should not apply the plain

language of the statute in a way that leads to an absurd result. See, e.g., Lamie v. U.S.

Trustee, 540 U.S. 526, 534 (2004). On the other hand, courts should not enforce a

statute as written if “the plain language would ‘produce a result demonstrably at odds

with the intention of its drafters[.]’” United States v. Dahda, 853 F.3d 1101, 1113 (10th

Cir. 2017) (ellipses omitted) (quoting Starzynski v. Sequoia Forest Indus., 72 F.3d 816,

820 (10th Cir. 1995)). However, courts must use caution when deducing congressional

intent.

          Courts should not decide “what the legislature meant . . . [but] only what the

statute means.” Oliver Wendell Holmes, The Theory of Legal Interpretation, 12 Harv. L.

Rev. 417, 419 (1899). More recently the Supreme Court explained: “in interpreting a

statute a court should always turn first to one, cardinal canon, before all others. We

have stated time and again that courts must presume that a legislature says in a statute

what it means and means in a statute what it says there.” Conn. Nat’l Bank v. Germain,

503 U.S. 249, 253–54 (1992). In short, “[w]hen the words of a statute are unambiguous,

then, this first canon is also the last: ‘judicial inquiry is complete.’” Id. (quoting Rubin v.

United States, 449 U.S. 424, 430 (1981)).

          Turning to the statutory text at issue, § 503(b) provides that compensable

administrative expenses include expenses related to specific activities. The Bankruptcy

Code’s Rules of Construction expressly state that the words “‘includes’ and ‘including’

are not limiting”. 11 U.S.C. § 102(3). Based on this language, the specified activities

listed under § 503(b)—such as necessary costs of preserving the estate, compensation


                                               19
and reimbursement under § 330(a), etc.—are not the only activities which may qualify

as compensable administrative expenses. E.g., In re United Educ. and Software, No.

BAP CC-05-1067-MAMEP, 2005 WL 6960237, at *1 (B.A.P. 9th Cir. Oct. 7, 2005); U.S.

Trustee v. Farm Credit Bank of Omaha (In re Peterson), 152 B.R. 612 (D.S.D. 1993).

       With respect to expenses incurred in making a substantial contribution, Section

503(b)(3)(D) specifically limits recovery to those incurred by “a creditor, . . . in making a

substantial contribution in a case under chapter 9 or 11 of this title”. Chapters 7, 12, and

13 are all excluded from this provision.

       Based on the plain language of the statute and the absence of any ambiguity,

this Court agrees with the majority view that:

       it would be unreasonable to apply a section 503(b)(3)(D) analysis to
       Chapter 7 and create an administrative expense category in Chapter 7
       cases based on “substantial contribution.” Congress knew how to create a
       “substantial contribution” administrative expense for cases it believed were
       appropriate for that benefit. It did that in section 503(b)(3)(D) for Chapter 9
       and Chapter 11 cases. It could have done the same in Chapter 7 cases. It
       did not. As Justice Harry A. Blackmun wrote for the Court in Russello v.
       United States, 464 U.S. 16, 23. . . (1983), “‘[W]here Congress includes
       particular language in one section of a statute but omits it in another section
       of the same Act, it is generally presumed that Congress acts intentionally
       and purposely in the disparate inclusion or exclusion.’” Id. at 23. To
       paraphrase that quotation in the context of the current case, “Had
       Congress intended to [accord administrative expense priority to the
       fees and expenses incurred by a creditor in making a substantial
       contribution in a Chapter 7 case], it presumably would have done so
       expressly as it did [for Chapter 9 and Chapter 11 cases in section
       503(b)(3)(D)].” Id.

In re Hackney, 351 B.R. 179, 201 (Bankr. N.D. Ala. 2006) (emphasis added) (citations

omitted).




                                             20
       Moreover, when statutes provide specificity, the specific should govern the

general. RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645 (2012).

This is particularly true where, as here, Congress has enacted a comprehensive

statutory scheme. Id. In the context of § 503(b)(3)(D), “the general authorization

provided by the expansive term ‘including’ is limited by the specific authorization of the

phrase ‘in a case under chapter 9 or 11 of this title.’” In re Enloe, No. 14-36358, 2016

WL 4595921, at *3 (Bankr. S.D. Tex. Sept. 1, 2016). The Court “will not render the

specific authorization superfluous by allowing the general to control.” Id.

       The minority rule allowing substantial contribution claims in Chapter 7 cases, by

contrast, “seems driven more by ‘practical considerations,’ and ‘policy considerations,’

than a faithful adherence to the text.” Cowen, 849 F.3d at 948–49 (internal citations

omitted) (quoting Thompson v. Gen. Motors Acceptance Corp., 566 F.3d 699, 703 (7th

Cir. 2009); Weber v. SEFCU (In re Weber); 719 F.3d 72, 81 (2d Cir. 2013)). Therefore,

because absurd results do not follow from application of § 503(b)(3)(D) as it is written

and because that application is not clearly at odds with the intention of the drafters, this

Court is bound to enforce the statute according to its plain language. Id.

       Based on the plain language of the statute, this Court concludes that the

Bankruptcy Court erred in allowing Respondent’s administrative claim based on

§ 503(b)(3)(D) in this Chapter 7 case. 7 Accordingly, the Court need not address the

remaining issues asserted by the Trustee.


7Respondent’s argument that his administrative claim could have been properly supported by
§ 503(b)(1)(A) is unavailing. A claim under § 503(b)(1)(A) requires proof of a transaction
between the creditor and either the trustee or the debtor. In re Amarex, 853 F.2d 1526, 1530

                                              21
                                     V.      CONCLUSION


       For the foregoing reasons, the Bankruptcy Court’s allowance of Respondent’s

gap period claim under 11 U.S.C. § 502(f) and Respondent’s administrative claim under

11 U.S.C. § 503(b) is REVERSED. The matter is REMANDED to the Bankruptcy Court

for proceedings consistent with this order.




       DATED: March 31, 2019


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




(10th Cir. 1988) (citation omitted). Alternatively, a creditor can sustain a claim with evidence that
the debtor induced the creditor to perform. See id. (citation omitted). However, there is no
evidence of a transaction between the Trustee and Respondent; nor is there evidence that
Respondent was induced into assisting the Trustee. “No doubt Trustee and the estate benefitted
from [Respondent’s] expertise . . . . [Respondent] freely provided [it], however.” In re United
Educ. & Software, No. BAP CC-05-1067-MAMEP, 2005 WL 6960237, at *8 (B.A.P. 9th Cir. Oct.
7, 2005) (“The Code does not incorporate state law theories of quantum meruit.” (citation
omitted)).

                                                 22
